DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, and 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sinha et al. (US 9,634,561 B1).
Regarding Claim 1, Sinha et al. discloses in Figure 1 a charge pump, comprising: 
a charging current source transistor, that provides a charging current (transistor 134); 
a degeneration circuit, coupled between a first terminal of the charging current source transistor and a power supply terminal (R 140 as connected between 134 and VDD), wherein the degeneration circuit degrades a first voltage corresponding to the power supply terminal to a second voltage (inherent voltage drop across R 140); 
a switch circuit, coupled between a second terminal of the charging current source transistor and a load (138a, as connected between 134 and VBIAS_1), wherein the switch circuit controls the charging current output to the load (source switching circuit, which connects/disconnects 134 and VBIAS_1); and 
a discharging current source transistor (136), wherein a first terminal of the discharging current source transistor is coupled to the switch circuit and the load (connected to 138a and VBIAS_1 through 138b), and a second terminal of the discharging current source transistor is coupled to  ground (136 connected to GND).  

Regarding Claim 2, Sinha et al. further teaches the charge pump, wherein the switch circuit comprises a first switching transistor (as further shown in Figure 2 as one of 204a-204c and 206a-206c), and wherein 
a gate of the first switching transistor receives a charging signal (204a receives VDD, 204b receives VBIT_1B, 204c receives VBIT_2B, 206a receives GND, 206b receives VBIT_1, 206c receives VBIT_2),  
a first terminal of the first switching transistor is coupled to the second terminal of the charging current source transistor (each transistor 204a-204c and 206a-206c is connected to 134, as further shown in Figure 1), and 
a second terminal of the first switching transistor is coupled to the load (each transistor 204a-204c and 206a-206c is connected to VBIAS_1, as further shown in Figure 1).  

Regarding Claim 5, Sinha et al. further teaches the charge pump, wherein the degeneration circuit has a first impedance (R 140), the first impedance controls a voltage value of the second voltage, to drive the charging current source transistor, the switch circuit, and the discharging current source transistor by using the second voltage (based on the inherent voltage drop across R 140).  

Regarding Claim 6, Sinha et al. further teaches the charge pump, wherein the degeneration circuit comprises at least one resistor (R 140).  

Regarding Claim 13, Sinha et al. further discloses the charge pump, wherein the charge pump comprises a third switching transistor (138b), and wherein a gate of the third switching transistor receives a discharging signal (138, as further depicted in Figure 2), a first terminal of the third switching transistor is coupled to the load (at node N3), and a second terminal of the third switching transistor is coupled to the first terminal of the discharging current source transistor (as connected to 136).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 9,634,561 B1), as applied to claim 2 above, and further in view of Kiani (US 7,034,585 B1).
Regarding Claim 3, Sinha et al. teaches all the limitations of the present invention, but does not explicitly teach the charge pump, wherein the first switching transistor uses a thin gate oxygen transistor.  
Kiani teaches using a thin gate oxygen (e.g. oxide) transistor when the transistor is “supplied by a low voltage supply referred to as VDD, which has a voltage level dependent on the process used.”  Col. 1, lines 16-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transistor configuration teachings of Kiani with the first switching transistor of Sinha, which is in part powered by VDD, to further detail the type of transistor used in the circuit of Sinha.

Regarding Claim 4, Sinha et al. teaches all the limitations of the present invention, but does not explicitly teach the charge pump, wherein the charging current source transistor uses a thin gate oxygen transistor.  
Kiani teaches using a thin gate oxygen (e.g. oxide) transistor when the transistor is “supplied by a low voltage supply referred to as VDD, which has a voltage level dependent on the process used.”  Col. 1, lines 16-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transistor configuration teachings of Kiani with the charging current source transistor of Sinha, which is in part powered by VDD, to further detail the type of transistor used in the circuit of Sinha.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 9,634,561 B1), as applied to claim 5 above, and further in view of Hung et al. (US 10,886,834 B1).
Regarding Claim 7, Sinha et al. discloses all the limitations of the present invention, but does not explicitly teach the charge pump, wherein the degeneration circuit comprises at least one transistor.  
Hung et al. teaches in Figure 4 a transistor is equivalent to a variable resistor. 
It would have been obvious to one of ordinary skill in the art to use the equivalent transistor teachings of Hung et al. with the resistor of Sinha et al. for the purpose of reducing “the output voltage Voutb ripple for small load currents”.  Hung et al. (Col. 5, lines 33-34).

Regarding Claim 11, Sinha et al and Hung et al., as a whole, teach all the limitations of the present invention, wherein the charge pump, wherein gates of a plurality of transistors receive a same control signal (the plurality of transistors 144, 116a and 116b receive the same control signal VBias_1).  

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 9,634,561 B1) and Hung et al. (US 10,886,834 B1), as applied to claim 7 above, and further in view of Kiani (US 7,034,585 B1).
Regarding Claim 8, Sinha et al. and Hung et al., as a whole, teach all the limitations of the present invention, but does not explicitly teach the charge pump, wherein the at least one transistor uses a thick gate oxygen transistor.  
Kiani teaches using a thick gate oxygen (e.g. oxide) transistor “to accommodate the higher voltage level.”  Col. 1, lines 21-23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transistor configuration teachings of Kiani with the at least one transistor of Sinha et al. and Hung et al., as a whole, to further detail the type of transistor used in the circuit of Sinha. Kiani, Col. 1, lines 21-23.

Regarding Claim 9, Sinha et al., Hung et al., and Kiani, as a whole, teach all the limitations of the present invention, 
wherein Kiani further teaches the charge pump, wherein the charging current source transistor uses a thick gate oxygen transistor (Sinha, transistor 134 and Kiani, Col. 1, lines 21-23, using design expedient by one of ordinary skill in the art to further detail the type of transistor used in the circuit of Sinha), and 
wherein Sinha et al. further teaches gates of a plurality of transistors and a gate of the charging current source transistor receive a same control signal (transistor 134 and the plurality of transistors 144, 116a and 116b receive the same control signal VBias_1).  

Regarding Claim 10, Sinha et al., Hung et al., and Kiani, as a whole, teach all the limitations of the present invention, wherein the charge pump, 
wherein Kiani further teaches the charging current source transistor uses a thick gate oxygen transistor (Sinha, transistor 134 and Kiani, Col. 1, lines 21-23, using design expedient by one of ordinary skill in the art to further detail the type of transistor used in the circuit of Sinha), 
but does not explicitly teach wherein a size of the at least one transistor is the same as that of the charging current source transistor.  
It would have been obvious matter of design choice by one of ordinary skill in the art before the effective filing date of the claimed invention to have the size of the at least one transistor be the same as that of the charging current source transistor since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 12, the prior art does not disclose, teach or suggest a charge pump, wherein a second terminal of the second switching transistor is coupled to a gate and a first terminal of the bypass current transistor;
in combination with all the other claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/Primary Examiner, Art Unit 2849